DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s remarks and amendments filed 12/16/2021, are acknowledged. 

Response to Arguments
	Applicant’s remarks regarding the rejection of claims 19 and 20 under 35 USC 101 have been fully considered, and are persuasive, therefore, the rejections are withdrawn in view of the amendments. 
	Applicant’s remarks regarding claim rejections under 35 USC 103 have been fully considered, however; applicant argues on p. 12-14, that the prior art of record fails to teach a plurality of organs and merely teaches a single organ type (i.e. the heart), however, this is taught by a new combination of art, and therefore, the argument is not persuasive and/or moot. The teachings from Hedlund regarding distinguishing a plurality of different internal structures of the heart are modified by Maroy (now made of record) to address a plurality of organs as claimed.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1-3, 12-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hedlund (US 2017/0143312), in view of Murphy (US 10,127,654), and further in view of Maroy (US 2006/0269130).
	
                With respect to Claim 1, in the field of methods and systems for automatic control of image quality in imaging, Hedlund discloses in at least Figs. 1-3, an ultrasound diagnostic apparatus (10, shown in Fig. 1) comprising:
an ultrasound probe (11, shown in Fig. 1) (Para [0050], “An ultrasound system 10 comprises a probe 11, including for example, an ultrasound transducer array having a set of transducer elements, for generating ultrasound acoustic signals 12”);
a transmission circuit (23, shown in Fig. 2) configured to transmit an ultrasound beam from the ultrasound probe to a subject (Para [0053], “The transmitter/receiver 23 comprises a transmitter organ including for example pulsars, aperture and voltage controller and the like.”);
a reception circuit (23, shown in Fig. 2) configured to receive ultrasound echoes from the subject by the ultrasound probe to generate element data (Para [0053], “The ultrasonic energy reflected back to the transducer array 22 from the object under study is converted to an electrical signal by each receiving transducer element and applied separately to a transmitter/receiver (T/R) 23…Further, the transmitter/receiver 23 comprises a receiver organ including amplifiers, filters, demodulators, analog-to-digital conversion unit, image reconstruction (array focusing) module, and the like.” Wherein the electrical signal obtained from the reflected ultrasonic energy is seen as element data); and
a processor (16, shown in Fig. 1) configured to generate an ultrasound image on the basis of the element data generated by the reception circuit (Para [0017], “an ultrasound image processor configured to process the sets of signals into ultrasound images….the ultrasound image processor is configured to process the received signals into a number of ultrasound images reflecting the subjective expert opinion.”)
calculate recognition scores by performing image recognition for the ultrasound image, where each of recognition scores is a similarity (Para [0017], “a neural network is configured to: process data representing the images reflecting the subjective expert opinion and the image variations for training, for each set of image variations for training, auto-identify image features that correlate to image features of the ultrasound images reflecting the subjective expert opinion” Wherein the correlation of auto-identified image features is seen as a measure of similarity between the obtained image data and the pre-stored image data disclosed as the subjective expert opinion; (Para [0027], “a neural network is configured to: process data representing the images reflecting the subjective expert opinion and the image variations for training, for each set of image variations for training, auto-identify image features that correlate to image features of the images reflecting the subjective expert opinion, and create a trained network comprising the auto-identified image features, wherein the trained network is configured to use the auto-identified image features to provide corrections for system parameters, said corrections predicting how to modify system parameters to obtain system parameters reflecting desired subjective expert image preferences.”) between each of a plurality of internal structures of an organ of the subject in the ultrasound image  (Para [0072], “At step 80, an imaging protocol for the anatomy being studied is selected The imaging protocol may for example be a protocol for imaging of a heart including a number of different pre-set system parameter sets….received signals are converted to electrical signals representing the organs or structures within the object (wherein the imaging of the heart consists of multiple internal structures within each image, this is seen as a plurality of internal structures within an organ, and wherein the heart is one organ among a plurality of organs); (Para [0074], “auto-identify image features that correlate to image features of the and 
determining the imaging structure of interest in the ultrasound image (Para [0072], “Thereafter, at step 82, image generating signals are generated and provided to the studied object using the selected system parameter sets At step 83, signals are received from the object and gathered and the received signals are converted to electrical signals representing the organs or structures within the object.” Wherein the recognition scores for determining a similarity are include recognition scores for an imaging structure within an organ in an ultrasound image, in this case, the heart).  
calculate index values of an internal structure of a plurality of internal structures on the basis of the recognition scores calculated for a predetermined number of ultrasound images (Para [0072], “At step 80, an imaging protocol for the anatomy being studied is selected The imaging protocol may for example be a protocol for imaging of a heart including a number of different pre-set system parameter sets….received signals are converted to electrical signals representing the organs or structures within the object (wherein the imaging of the heart consists of multiple internal structures within each image, and wherein the heart is one of a plurality of organs)); (Para [0074], “a neural network 125 is configured to: process data representing the images reflecting the subjective expert opinion and the image variations for training, for each set of image variations for training, auto-identify image features that correlate to image features of the ultrasound images reflecting the subjective expert opinion, and create a trained network 130 comprising the auto-identified image features, wherein the trained network is configured to use the auto-identified image features to provide corrections for system parameters” wherein the auto-identified image features is seen as the recognition score); (Para [0059], “Each image wherein the visual grading level is seen as the index value of system parameters for imaging of a specific object; (Para [0059], “The procedure for quantifying subjective expert opinions of ultrasound image experts or clinicians is based on a predetermined set of ultrasound images for at least one anatomy from different types of objects obtained with known system parameter sets.” Wherein the predetermined set of ultrasound images is seen as a predetermined number of ultrasound images), 
narrow down target internal structures from the plurality of internal structures (Para [0072], “At step 80, an imaging protocol for the anatomy being studied is selected The imaging protocol may for example be a protocol for imaging of a heart including a number of different pre-set system parameter sets….received signals are converted to electrical signals representing the organs or structures within the object (wherein the imaging of the heart consists of multiple internal structures within each image, and wherein the narrowing down is performed for the multiple internal structures));  on the basis of the index values (Para [0063], “In order to speed up the procedure, the number of images can be reduced by excluding, for example, the images having a visual grading of level 3….the best image in terms of subjective quality (i.e. a winning image) is determined and the winning image is associated with an increased image ranking measure and the loosing image, i.e. the image determined to have a lower subjective quality” Wherein image ranking is based on the visual grading level which is seen as the index value, due to the comparison of images based on specific anatomy or pattern within a set of ultrasound images as disclosed in Para [0063] of Hedlund), shown in Fig. 5 and steps 86 and 87 of Fig. 7), and 
determine the imaging organ of the subject on the basis of the recognition scores for the internal structures which are narrowed down (Para [0057], “At step 40, a system protocol for the anatomy being studied is selected. The system protocol may for example be a protocol for imaging of a heart including a number of different system parameter sets. This selection may be automatic or may be a manual selection made by the clinician or operator. At step 41, at least one system parameter set is selected for the specific anatomy being studied based on an image ranking measure reflecting a subjective expert opinion of ultrasound images or manually set by the user, which will be described in more detail below. This selection of start or initial system parameters sets may be performed by the expert unit 28.” Wherein the determination of an imaging organ may be automatically determined by the expert unit (28) on the basis of quality metrics of a set of ultrasound images and narrowed down as disclosed in Hedlund (Para [0063]))
However, Hedlund does not disclose candidates to be determined for the imaging organ. 
In the similar field of medical image processing apparatuses and methods, Murphy discloses candidates to be determined for the imaging organ (Claim 1, “a memory to store medical image data representative of a tissue structure; and processing circuitry configured to: operationally connect to the memory; for each of a plurality of threshold values, extract a respective set of regions from the medical image data by performing threshold processing of the medical image data using the threshold values, wherein the same medical image data is processed using each of the threshold values; select regions meeting at least one predetermined condition from among the respective sets of extracted regions; and determine a region representative of the tissue structure in the medical image data by combining the selected regions corresponding to the tissue structure, wherein the selected regions are candidate regions that may represent the tissue structure obtained using the plurality of threshold values” wherein the image data is seen to be narrowed down by threshold values to determine/select medical image data that is representative of a tissue structure of interest, and thus, is seen to be a candidate for an imaging organ)
Before the effective filing date of the present application, it would have been obvious for one of ordinary skill in the art to have modified the system of Hedlund with the application of a known technique (determination/selection of image data representative of a tissue structure or imaging organ)  to a known device (ultrasound imaging apparatus) ready for improvement to yield predictable results (obtain ultrasound image data of a desired location and apply image processing techniques for improved diagnostic accuracy).
	The motivation being (Col. 8, lines 3-5, “Features of the extracted regions such as their diameter, volume and sphericity, are used to eliminate suspected false positives.”)
	However, Hedlund does not directly or explicitly teach a plurality of organs of a subject. 
	In the field of image processing, Maroy teaches distinguishing a plurality of organs (Para [0416], “It then remains to recognize the organs corresponding to the various labels. The hierarchical representation proposed here ought to facilitate this recognition step, by charting the merge level making it possible to reveal a specific organ isolated from the others and as a single piece.” Wherein a plurality of organs are labeled hierarchically and narrowed down to a single organ; (Para [0015], “Consequently, whatever the method of segmentation, the outlines of the organs traced must be visible in order to prevent the regions of interest from encompassing two organs or parts of organs with different functions”)
	Before the effective filing date of the present application, it would have been obvious for one of ordinary skill in the art to have modified the system of Hedlund as modified by Murphy with a known technique (imaging a plurality of organs within a subject) to improve similar devices (ultrasound 
	The motivation being to (Para [0047], “the invention allows automatic segmentation into structures or regions of interest (e.g. pharmaco-organs), which is based solely on the information (e.g. pharmacokinetic) present in a sequential series of images, in particular by virtue of the non random initialization that it comprises in the aforesaid step b) in which the parameters of the models of the structures of interest are extracted in zones positioned automatically within these models.”) as taught by Maroy. 

With respect to Claim 2, in the field of methods and systems for automatic control of image quality in imaging, Hedlund discloses in at least Figs. 1-3, the ultrasound diagnostic apparatus (10, shown in Fig. 1) according to claim 1, 
wherein the processor (28, shown in Fig. 2) is further configured to use, as the index values of the plurality of organs, recognition scores of the plurality of organs calculated for a latest ultrasound image acquired (Para [0072], “At step 80, an imaging protocol for the anatomy being studied is selected The imaging protocol may for example be a protocol for imaging of a heart including a number of different pre-set system parameter sets….received signals are converted to electrical signals representing the organs or structures within the object” wherein the imaging of the heart consists of multiple internal structures within each image, this is seen as a plurality of organs); (Para [0057], “the images are analyzed in the expert unit 28 with respect to at least one image quality feature to determine an image quality metric for each image…the highest image quality metric and the system parameter set used for generating the image associated with the best image quality metric is then selected as system parameter set for further ultrasound imaging of the object and the image may also be displayed on the display unit 27….a decision is made by the expert unit 28 if the image quality metric wherein the visual grading is seen as the index value and is based on the image quality metric; (Para [0059], “The procedure for quantifying subjective expert opinions of ultrasound image experts or clinicians is based on a predetermined set of ultrasound images for at least one anatomy from different types of objects obtained with known system parameter sets….matching or comparison between pairs of images is performed. Preferably, all images are compared, for example, sequentially, so as to allow the expert or the experts to, select the best image in each pair. Each image is associated with an image ranking measure indicating the quality of an image relative other images….[0060] Visual grading: level 1=high; [0061] Visual grading: level 2=medium [0062] Visual grading: level 3=low” Wherein the image ranking measure is also based on visual grading which is seen as index values, due to the comparison of images based on specific anatomy or pattern within a set of ultrasound images and ranked according to quality metrics as disclosed in Para [0063] of Hedlund)
The combination presented with respect to parent claim 1 includes applying the cited step or function to an organ/organs for the same reasons presented with respect to the parent claim in view of the teachings incorporated from Maroy.

With respect to Claim 3, in the field of methods and systems for automatic control of image quality in imaging, Hedlund discloses in at least Figs. 1-3, the ultrasound diagnostic apparatus according to claim 1, wherein the processor (28, shown in Fig. 2) is further configured to calculate the index values of the plurality of organs using recognition scores of the plurality of organs (Para [0072], “At step 80, an imaging protocol for the anatomy being studied is selected The imaging protocol may for example be a protocol for imaging of a heart including a number of different pre-set system parameter sets….received signals are converted to electrical signals representing the organs or structures within the object” wherein the imaging of the heart consists of multiple internal structures within each image, this is seen as a plurality of organs); (Para [0057], “At step 40, a system protocol for the anatomy being Wherein the system may automatically select parameters for differing objects or anatomy within a scan, this is seen as calculating  index values using the recognition score of a plurality of organs, and wherein the image ranking measure is based on the quality metric as disclosed in Hedlund (Para [0063])) calculated for each of a plurality of ultrasound images which are continuously acquired in time series and include a latest ultrasound image acquired (Para [0059], “The procedure for quantifying subjective expert opinions of ultrasound image experts or clinicians is based on a predetermined set of ultrasound images for at least one anatomy from different types of objects obtained with known system parameter sets….matching or comparison between pairs of images is performed. Preferably, all images are compared, for example, sequentially, so as to allow the expert or the experts to, select the best image in each pair. Each image is associated with an image ranking measure indicating the quality of an image relative other images.” wherein the quality metric is seen as the recognition score and the image ranking measure is seen as the index value, due to the comparison of images based on specific anatomy or pattern within a set of ultrasound images as disclosed in Para [0063] of Hedlund, and wherein the ultrasonic signals are obtained during a procedure, thus, each image that is evaluated is acquired in time series including a latest ultrasound image acquired)
The combination presented with respect to parent claim 1 includes applying the cited step or function to an organ/organs for the same reasons presented with respect to the parent claim in view of the teachings incorporated from Maroy.
With respect to Claim 12, in the field of methods and systems for automatic control of image quality in imaging, Hedlund discloses in at least Figs. 1-3, The ultrasound diagnostic apparatus according to claim 1, 
wherein the processor is further configured to have a narrowing-down threshold value for the index value, and narrow down (Para [0072], “At step 80, an imaging protocol for the anatomy being studied is selected The imaging protocol may for example be a protocol for imaging of a heart including a number of different pre-set system parameter sets….received signals are converted to electrical signals representing the organs or structures within the object.” wherein the imaging of the heart consists of multiple internal structures within each image, this is seen as a plurality of organs)  of the subject having the index value greater than the narrowing-down threshold value (Para [0057], “At step 40, a system protocol for the anatomy being studied is selected. The system protocol may for example be a protocol for imaging of a heart including a number of different system parameter sets. This selection may be automatic or may be a manual selection made by the clinician or operator. At step 41, at least one system parameter set is selected for the specific anatomy being studied based on an image ranking measure reflecting a subjective expert opinion of ultrasound images or manually set by the user, which will be described in more detail below. This selection of start or initial system parameters sets may be performed by the expert unit 28.” Wherein the determination of an imaging organ may be automatically determined by the expert unit (28) on the basis of quality metrics of a set of ultrasound images)
The combination presented with respect to parent claim 1 includes applying the cited step or function to an organ/organs for the same reasons presented with respect to the parent claim in view of the teachings incorporated from Maroy.

The ultrasound diagnostic apparatus according to claim 2, 
wherein the processor is further configured to have a narrowing-down threshold value for the index value, and narrow down (Para [0072], “At step 80, an imaging protocol for the anatomy being studied is selected The imaging protocol may for example be a protocol for imaging of a heart including a number of different pre-set system parameter sets….received signals are converted to electrical signals representing the organs or structures within the object.” wherein the imaging of the heart consists of multiple internal structures within each image, and wherein the heart is one of a plurality of organs) of the subject having the index value greater than the narrowing-down threshold value (Para [0057], “At step 40, a system protocol for the anatomy being studied is selected. The system protocol may for example be a protocol for imaging of a heart including a number of different system parameter sets. This selection may be automatic or may be a manual selection made by the clinician or operator. At step 41, at least one system parameter set is selected for the specific anatomy being studied based on an image ranking measure reflecting a subjective expert opinion of ultrasound images or manually set by the user, which will be described in more detail below. This selection of start or initial system parameters sets may be performed by the expert unit 28.” Wherein the determination of an imaging organ may be automatically determined by the expert unit (28) on the basis of quality metrics of a set of ultrasound images)
The combination presented with respect to parent claim 1 includes applying the cited step or function to an organ/organs for the same reasons presented with respect to the parent claim in view of the teachings incorporated from Maroy.

 The ultrasound diagnostic apparatus according to claim 3, wherein the processor is further configured to have a narrowing-down threshold value for the index value, and narrow down (Para [0072], “At step 80, an imaging protocol for the anatomy being studied is selected The imaging protocol may for example be a protocol for imaging of a heart including a number of different pre-set system parameter sets….received signals are converted to electrical signals representing the organs or structures within the object.” wherein the imaging of the heart consists of multiple internal structures within each image, and wherein the heart is one of a plurality of organs) of the subject having the index value greater than the narrowing-down threshold value, as the target organs (Para [0057], “At step 40, a system protocol for the anatomy being studied is selected. The system protocol may for example be a protocol for imaging of a heart including a number of different system parameter sets. This selection may be automatic or may be a manual selection made by the clinician or operator. At step 41, at least one system parameter set is selected for the specific anatomy being studied based on an image ranking measure reflecting a subjective expert opinion of ultrasound images or manually set by the user, which will be described in more detail below. This selection of start or initial system parameters sets may be performed by the expert unit 28.” Wherein the determination of an imaging organ may be automatically determined by the expert unit (28) on the basis of quality metrics of a set of ultrasound images)
The combination presented with respect to parent claim 1 includes applying the cited step or function to an organ/organs for the same reasons presented with respect to the parent claim in view of the teachings incorporated from Maroy.

With respect to Claim 15, in the field of methods and systems for automatic control of image quality in imaging, Hedlund discloses in at least Figs. 1-3, The ultrasound diagnostic apparatus according to claim 1, wherein the processor is further configured to decide a determination order in which organ determination is performed for the plurality of organs, on the basis of the index values and decide the determination order such that the organ with a larger index value is ranked higher (Para [0072], “At step 80, an imaging protocol for the anatomy being studied is selected The imaging protocol may for example be a protocol for imaging of a heart including a number of different pre-set system parameter sets….received signals are converted to electrical signals representing the organs or structures within the object.” wherein the imaging of the heart consists of multiple internal structures within each image, this is seen as a plurality of organs; (Para [0059], “The procedure for quantifying subjective expert opinions of ultrasound image experts or clinicians is based on a predetermined set of ultrasound images for at least one anatomy from different types of objects obtained with known system parameter sets….matching or comparison between pairs of images is performed. Preferably, all images are compared, for example, sequentially, so as to allow the expert or the experts to, select the best image in each pair. Each image is associated with an image ranking measure indicating the quality of an image relative other images….[0060] Visual grading: level 1=high; [0061] Visual grading: level 2=medium [0062] Visual grading: level 3=low” Wherein the image ranking measure is also based on visual grading which is seen as index values, due to the comparison of images based on specific anatomy or pattern within a set of ultrasound images and ranked according to quality metrics as disclosed in Para [0063] of Hedlund)
The combination presented with respect to parent claim 1 includes applying the cited step or function to an organ/organs for the same reasons presented with respect to the parent claim in view of the teachings incorporated from Maroy.

With respect to Claim 16, in the field of methods and systems for automatic control of image quality in imaging, Hedlund discloses in at least Figs. 1-3 the ultrasound diagnostic apparatus according to claim 2, wherein the processor is further configured to decide a determination order in which determination is performed, on the basis of the index values and decide the determination order such that the organ with a larger index value is ranked higher (Para [0072], “At step 80, an imaging protocol for the anatomy being studied is selected The imaging protocol may for example be a protocol for imaging of a heart including a number of different pre-set system parameter sets….received signals are converted to electrical signals representing the organs or structures within the object.” wherein the imaging of the heart consists of multiple internal structures within each image, and wherein the heart is one of a plurality of organs; (Para [0059], “The procedure for quantifying subjective expert opinions of ultrasound image experts or clinicians is based on a predetermined set of ultrasound images for at least one anatomy from different types of objects obtained with known system parameter sets….matching or comparison between pairs of images is performed. Preferably, all images are compared, for example, sequentially, so as to allow the expert or the experts to, select the best image in each pair. Each image is associated with an image ranking measure indicating the quality of an image relative other images….[0060] Visual grading: level 1=high; [0061] Visual grading: level 2=medium [0062] Visual grading: level 3=low” Wherein the image ranking measure is also based on visual grading which is seen as index values, due to the comparison of images based on specific anatomy or pattern within a set of ultrasound images and ranked according to quality metrics as disclosed in Para [0063] of Hedlund)
The combination presented with respect to parent claim 2 includes applying the cited step or function to an organ/organs for the same reasons presented with respect to the parent claim in view of the teachings incorporated from Maroy.

With respect to Claim 17, in the field of methods and systems for automatic control of image quality in imaging, Hedlund discloses in at least Figs. 1-3, The ultrasound diagnostic apparatus according to claim 3, wherein the processor is further configured to decide a determination order in which determination is performed, on the basis of the index values and decide the determination order such that the organ with a larger index value is ranked higher (Para [0072], “At step 80, an imaging protocol for the anatomy being studied is selected The imaging protocol may for example be a protocol for imaging of a heart including a number of different pre-set system parameter sets….received signals are converted to electrical signals representing the organs or structures within the object.” wherein the imaging of the heart consists of multiple internal structures within each image, and wherein the heart is one of a plurality of organs; (Para [0059], “The procedure for quantifying subjective expert opinions of ultrasound image experts or clinicians is based on a predetermined set of ultrasound images for at least one anatomy from different types of objects obtained with known system parameter sets….matching or comparison between pairs of images is performed. Preferably, all images are compared, for example, sequentially, so as to allow the expert or the experts to, select the best image in each pair. Each image is associated with an image ranking measure indicating the quality of an image relative other images….[0060] Visual grading: level 1=high; [0061] Visual grading: level 2=medium [0062] Visual grading: level 3=low” Wherein the image ranking measure is also based on visual grading which is seen as index values, due to the comparison of images based on specific anatomy or pattern within a set of ultrasound images and ranked according to quality metrics as disclosed in Para [0063] of Hedlund)
The combination presented with respect to parent claim 3 includes applying the cited step or function to an organ/organs for the same reasons presented with respect to the parent claim in view of the teachings incorporated from Maroy.

With respect to Claim 18, in the field of methods and systems for automatic control of image quality in imaging, Hedlund discloses in at least Figs. 1-3, The ultrasound diagnostic apparatus according to claim 1,  wherein in a case in which the imaging organ is not decided to any target organs which are narrowed down, the processor is further configured to determine the imaging organ on the basis of the calculated recognition scores for the organs excluding the target organs from the plurality of organs of the subject (Para [0072], “At step 80, an imaging protocol for the anatomy being studied is selected The imaging protocol may for example be a protocol for imaging of a heart including a number of different pre-set system parameter sets….received signals are converted to electrical signals representing the organs or structures within the object.” wherein the imaging of the heart consists of multiple internal structures within each image, and wherein the heart is one of a plurality of organs; (Para [0057], “At step 40, a system protocol for the anatomy being studied is selected. The system protocol may for example be a protocol for imaging of a heart including a number of different system parameter sets. This selection may be automatic or may be a manual selection made by the clinician or operator. At step 41, at least one system parameter set is selected for the specific anatomy being studied based on an image ranking measure reflecting a subjective expert opinion of ultrasound images or manually set by the user, which will be described in more detail below. This selection of start or initial system parameters sets may be performed by the expert unit 28.” Wherein the determination of an imaging organ may be automatically determined by the expert unit (28) on the basis of quality metrics of a set of ultrasound images)
The combination presented with respect to parent claim 1 includes applying the cited step or function to an organ/organs for the same reasons presented with respect to the parent claim in view of the teachings incorporated from Maroy.

With respect to Claim 19, in the field of methods and systems for automatic control of image quality in imaging, Hedlund discloses in at least Figs. 1-3, A method for controlling an ultrasound diagnostic apparatus, the method comprising: 
transmitting, via a transmission circuit an ultrasound beam from an ultrasound probe to a subject (Para [0050], “An ultrasound system 10 comprises a probe 11, including for example, an ; 
receiving, via a reception circuit, ultrasound echoes from the subject by the ultrasound probe to generate element data (Para [0017], “an ultrasound image processor configured to process the sets of signals into ultrasound images, wherein: the transmitter/receiver is configured to transmit/receive ultrasound image signals into the at least one object/from the at least one object using preferred sets of system parameters selected according to at least one subjective expert opinion”);
a step of generating an ultrasound image on the basis of the element data (Para [0017], “the ultrasound image processor is configured to process the received signals into a number of ultrasound images reflecting the subjective expert opinion”);
calculating recognition scores by performing image recognition for the ultrasound image, where each of recognition scores is a similarity for individual internal structures of interest (Para [0072], “At step 80, an imaging protocol for the anatomy being studied is selected The imaging protocol may for example be a protocol for imaging of a heart including a number of different pre-set system parameter sets….received signals are converted to electrical signals representing the organs or structures within the object (wherein the imaging of the heart consists of multiple internal structures within each image, and wherein the heart is one of a plurality of organs); (Para [0074], “auto-identify image features that correlate to image features of the ultrasound images reflecting the subjective expert opinion, and create a trained network 130 comprising the auto-identified image features”); 
calculating index values for the plurality of organs on the basis of the recognition scores for the plurality of internal structures calculated for a predetermined number of ultrasound images (Para [0072], “At step 80, an imaging protocol for the anatomy being studied is selected The imaging protocol may for example be a protocol for imaging of a heart including a number of different pre-set system parameter sets….received signals are converted to electrical signals wherein the imaging of the heart consists of multiple internal structures within each image, and wherein the heart is one of a plurality of organs); (Para [0074], “a neural network 125 is configured to: process data representing the images reflecting the subjective expert opinion and the image variations for training, for each set of image variations for training, auto-identify image features that correlate to image features of the ultrasound images reflecting the subjective expert opinion, and create a trained network 130 comprising the auto-identified image features, wherein the trained network is configured to use the auto-identified image features to provide corrections for system parameters” wherein the auto-identified image features is seen as the recognition score); (Para [0059], “Each image may also be associated with a relative quality measure in order to speed up the ranking process. For example, each image may be associated with a relative quality measure based on visual quality in accordance with: [0060] Visual grading: level 1=high; [0061] Visual grading: level 2=medium [0062] Visual grading: level 3=low” wherein the visual grading level is seen as the index value of system parameters for imaging of a specific object; (Para [0059], “The procedure for quantifying subjective expert opinions of ultrasound image experts or clinicians is based on a predetermined set of ultrasound images for at least one anatomy from different types of objects obtained with known system parameter sets.” Wherein the predetermined set of ultrasound images is seen as a predetermined number of ultrasound images); 
narrowing down target structures from the plurality on the basis of the index values for the plurality of target structures (Para [0072], “At step 80, an imaging protocol for the anatomy being studied is selected The imaging protocol may for example be a protocol for imaging of a heart including a number of different pre-set system parameter sets….received signals are converted to electrical signals representing the organs or structures within the object (wherein the imaging of the heart consists of multiple internal structures within each image, and wherein the heart is one of a plurality of organs); (Para [0063], “In order to speed up the procedure,  Wherein image ranking is based on the visual grading level which is seen as the index value, due to the comparison of images based on specific anatomy or pattern within a set of ultrasound images as disclosed in Para [0063] of Hedlund), shown in Fig. 5 and steps 86 and 87 of Fig. 7); and 
determining the imaging organ of the subject among the target organs which are narrowed down on the basis of the calculated recognition scores for the narrowed-down target organs which are narrowed down (Para [0057], “At step 40, a system protocol for the anatomy being studied is selected. The system protocol may for example be a protocol for imaging of a heart including a number of different system parameter sets. This selection may be automatic or may be a manual selection made by the clinician or operator. At step 41, at least one system parameter set is selected for the specific anatomy being studied based on an image ranking measure reflecting a subjective expert opinion of ultrasound images or manually set by the user, which will be described in more detail below. This selection of start or initial system parameters sets may be performed by the expert unit 28.” Wherein the determination of an imaging organ may be automatically determined by the expert unit (28) on the basis of quality metrics of a set of ultrasound images and narrowed down as disclosed in Hedlund (Para [0063]));
setting imaging conditions suitable for the target internal structure (Para [0017], “According to an aspect of the invention, there is provided a control system for automatic control of image quality in ultrasound imaging of at least one object using an ultrasound system including a transmitter/receiver for transmitting/receiving ultrasound image signals into the at least one object/from the at least one object using system parameter sets of the ultrasound system” and Para ; and 
acquiring a new ultrasound image by using the imaging conditions suitable for the imaging target internal structure (Para [0017], “an ultrasound image processor configured to process the sets of signals into ultrasound images, wherein: the transmitter/receiver is configured to transmit/receive ultrasound image signals into the at least one object/from the at least one object using preferred sets of system parameters selected according to at least one subjective expert opinion” Wherein the determination/selection of an imaging organ is based on the at least one subjective expert opinion, and wherein the processor is seen to obtain an ultrasound image by using imaging conditions determined from the at least one subjective expert opinion); and
displaying the new ultrasound image on a display 
However, Hedlund does not disclose candidates to be determined for the imaging organ. 
In the similar field of medical image processing apparatuses and methods, Murphy discloses candidates to be determined for the imaging organ (Claim 1, “a memory to store medical image data representative of a tissue structure; and processing circuitry configured to: operationally connect to the memory; for each of a plurality of threshold values, extract a respective set of regions from the medical image data by performing threshold processing of the medical image data using the threshold values, wherein the same medical image data is processed using each of the threshold values; select regions meeting at least one predetermined condition from among the respective sets of extracted regions; and determine a region representative of the tissue structure in the medical image data by combining the selected regions corresponding to the tissue structure, wherein the selected regions are candidate regions that may represent the tissue structure obtained using the plurality of threshold values” wherein the image data is seen to be narrowed down by threshold values to determine/select medical image data that is representative of a tissue structure of interest, and thus, is seen to be a candidate for an imaging organ)
Before the effective filing date of the present application, it would have been obvious for one of ordinary skill in the art to have modified the system of Hedlund with the application of a known technique (determination/selection of image data representative of a tissue structure or imaging organ)  to a known device (ultrasound imaging apparatus) ready for improvement to yield predictable results (obtain ultrasound image data of a desired location and apply image processing techniques for improved diagnostic accuracy).
	The motivation being (Col. 8, lines 3-5, “Features of the extracted regions such as their diameter, volume and sphericity, are used to eliminate suspected false positives.”) 
However, Hedlund does not teach a plurality of organs of a subject. 
	In the field of image processing, Maroy teaches a plurality of organs (Para [0416], “It then remains to recognize the organs corresponding to the various labels. The hierarchical representation proposed here ought to facilitate this recognition step, by charting the merge level making it possible to reveal a specific organ isolated from the others and as a single piece.” Wherein a plurality of organs are labeled hierarchically and narrowed down to a single organ; (Para [0015], “Consequently, whatever the method of segmentation, the outlines of the organs traced must be visible in order to prevent the regions of interest from encompassing two organs or parts of organs with different functions”)
	Before the effective filing date of the present application, it would have been obvious for one of ordinary skill in the art to have modified the system of Hedlund as modified by Murphy with a 
	The motivation being to (Para [0047], “the invention allows automatic segmentation into structures or regions of interest (e.g. pharmaco-organs), which is based solely on the information (e.g. pharmacokinetic) present in a sequential series of images, in particular by virtue of the non random initialization that it comprises in the aforesaid step b) in which the parameters of the models of the structures of interest are extracted in zones positioned automatically within these models.”) as taught by Maroy. 

With respect to Claim 20, in the field of methods and systems for automatic control of image quality in imaging, Hedlund discloses in at least Figs. 1-3, A non-transitory readable recording medium recording a program for controlling an ultrasound diagnostic apparatus (Para [0076], “The system may further comprise a data and storage unit (not shown) including memory devices/buffers hard discs, micro discs and the like.”) the program causing a processor to perform: 
a step of transmitting, via a transmission circuit, an ultrasound beam from an ultrasound probe to a subject (Para [0050], “An ultrasound system 10 comprises a probe 11, including for example, an ultrasound transducer array having a set of transducer elements, for generating ultrasound acoustic signals 12”); 
a step of receiving, via a transmission circuit, ultrasound echoes from the subject by the ultrasound probe to generate element data (Para [0017], “an ultrasound image processor configured to process the sets of signals into ultrasound images, wherein: the transmitter/receiver is configured to transmit/receive ultrasound image signals into the at least one object/from the at least one object using preferred sets of system parameters selected according to at least one subjective expert opinion”);
a step of generating an ultrasound image on the basis of the element data (Para [0017], “the ultrasound image processor is configured to process the received signals into a number of ultrasound images reflecting the subjective expert opinion”);
a step of calculating recognition scores by performing image recognition for the ultrasound image, where each of recognition scores is a similarity in the ultrasound image (Para [0072], “At step 80, an imaging protocol for the anatomy being studied is selected The imaging protocol may for example be a protocol for imaging of a heart including a number of different pre-set system parameter sets….received signals are converted to electrical signals representing the organs or structures within the object (wherein the imaging of the heart consists of multiple internal structures within each image, and the heart is one of a plurality of organs); (Para [0074], “auto-identify image features that correlate to image features of the ultrasound images reflecting the subjective expert opinion, and create a trained network 130 comprising the auto-identified image features”; 
a step of calculating index values on the basis of the recognition scores for a predetermined number of ultrasound images (Para [0072], “At step 80, an imaging protocol for the anatomy being studied is selected The imaging protocol may for example be a protocol for imaging of a heart including a number of different pre-set system parameter sets….received signals are converted to electrical signals representing the organs or structures within the object (wherein the imaging of the heart consists of multiple internal structures within each image, and wherein the heart is one of a plurality of organs); (Para [0072], “At step 80, an imaging protocol for the anatomy being studied is selected The imaging protocol may for example be a protocol for imaging of a heart including a number of different pre-set system parameter sets….received signals are converted to electrical signals representing the organs or structures within the object (wherein the imaging of the heart consists of multiple internal structures within each image, and the heart is one organ of a plurality of organs); (Para [0074], “a neural network 125 is configured to: process data representing the images reflecting the wherein the auto-identified image features is seen as the recognition score); (Para [0059], “Each image may also be associated with a relative quality measure in order to speed up the ranking process. For example, each image may be associated with a relative quality measure based on visual quality in accordance with: [0060] Visual grading: level 1=high; [0061] Visual grading: level 2=medium [0062] Visual grading: level 3=low” wherein the visual grading level is seen as the index value of system parameters for imaging of a specific object; (Para [0059], “The procedure for quantifying subjective expert opinions of ultrasound image experts or clinicians is based on a predetermined set of ultrasound images for at least one anatomy from different types of objects obtained with known system parameter sets.” Wherein the predetermined set of ultrasound images is seen as a predetermined number of ultrasound images); 
a step of narrowing down target internal structures, from the plurality of target internal structures on the basis of the index values for the plurality of internal structures (Para [0063], “In order to speed up the procedure, the number of images can be reduced by excluding, for example, the images having a visual grading of level 3….the best image in terms of subjective quality (i.e. a winning image) is determined and the winning image is associated with an increased image ranking measure and the loosing image, i.e. the image determined to have a lower subjective quality” Wherein image ranking is based on the visual grading level which is seen as the index value, due to the comparison of images based on specific anatomy or pattern within a set of ultrasound images as disclosed in Para [0063] of Hedlund), shown in Fig. 5 and steps 86 and 87 of Fig. 7); and 
a step of determining the target internal structure of the subject among the plurality which are narrowed down on the basis of the calculated recognition scores target internal structures which are narrowed down (Para [0057], “At step 40, a system protocol for the anatomy being studied is selected. The system protocol may for example be a protocol for imaging of a heart including a number of different system parameter sets. This selection may be automatic or may be a manual selection made by the clinician or operator. At step 41, at least one system parameter set is selected for the specific anatomy being studied based on an image ranking measure reflecting a subjective expert opinion of ultrasound images or manually set by the user, which will be described in more detail below. This selection of start or initial system parameters sets may be performed by the expert unit 28.” Wherein the determination of an imaging organ may be automatically determined by the expert unit (28) on the basis of quality metrics of a set of ultrasound images and narrowed down as disclosed in Hedlund (Para [0063]));
setting imaging conditions suitable for the imaging target (Para [0017], “According to an aspect of the invention, there is provided a control system for automatic control of image quality in ultrasound imaging of at least one object using an ultrasound system including a transmitter/receiver for transmitting/receiving ultrasound image signals into the at least one object/from the at least one object using system parameter sets of the ultrasound system” and Para [0057] for different system parameter sets for imaging protocol selection according to the anatomy being studied); and 
acquiring an ultrasound image by using the imaging conditions suitable for the target internal structure (Para [0017], “an ultrasound image processor configured to process the sets of signals into ultrasound images, wherein: the transmitter/receiver is configured to transmit/receive ultrasound image signals into the at least one object/from the at least one object using preferred sets of system parameters selected according to at least one subjective expert opinion” Wherein the determination/selection of an imaging organ is based on the at least one subjective expert opinion, and wherein the processor is seen to obtain an ultrasound image by using imaging conditions determined from the at least one subjective expert opinion); and
a step of displaying the new ultrasound image on a display
However, Hedlund does not disclose candidates to be determined for the imaging organ. 
In the similar field of medical image processing apparatuses and methods, Murphy discloses candidates to be determined for the imaging organ (Claim 1, “a memory to store medical image data representative of a tissue structure; and processing circuitry configured to: operationally connect to the memory; for each of a plurality of threshold values, extract a respective set of regions from the medical image data by performing threshold processing of the medical image data using the threshold values, wherein the same medical image data is processed using each of the threshold values; select regions meeting at least one predetermined condition from among the respective sets of extracted regions; and determine a region representative of the tissue structure in the medical image data by combining the selected regions corresponding to the tissue structure, wherein the selected regions are candidate regions that may represent the tissue structure obtained using the plurality of threshold values” wherein the image data is seen to be narrowed down by threshold values to determine/select medical image data that is representative of a tissue structure of interest, and thus, is seen to be a candidate for an imaging organ)
Before the effective filing date of the present application, it would have been obvious for one of ordinary skill in the art to have modified the system of Hedlund with the application of a known technique (determination/selection of image data representative of a tissue structure or imaging organ)  to a known device (ultrasound imaging apparatus) ready for improvement to yield predictable results (obtain ultrasound image data of a desired location and apply image processing techniques for improved diagnostic accuracy).

However, Hedlund does not teach a plurality of organs of a subject. 
	In the field of image processing, Maroy teaches a plurality of organs (Para [0416], “It then remains to recognize the organs corresponding to the various labels. The hierarchical representation proposed here ought to facilitate this recognition step, by charting the merge level making it possible to reveal a specific organ isolated from the others and as a single piece.” Wherein a plurality of organs are labeled hierarchically and narrowed down to a single organ; (Para [0015], “Consequently, whatever the method of segmentation, the outlines of the organs traced must be visible in order to prevent the regions of interest from encompassing two organs or parts of organs with different functions”)
	Before the effective filing date of the present application, it would have been obvious for one of ordinary skill in the art to have modified the system of Hedlund as modified by Murphy with a known technique (imaging a plurality of organs within a subject) to improve similar devices (ultrasound diagnostic imaging systems) and obtain a predictable result (selecting an organ of interest among a plurality for segmentation) as taught by Maroy.  
	The motivation being to (Para [0047], “the invention allows automatic segmentation into structures or regions of interest (e.g. pharmaco-organs), which is based solely on the information (e.g. pharmacokinetic) present in a sequential series of images, in particular by virtue of the non random initialization that it comprises in the aforesaid step b) in which the parameters of the models of the . 

Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Hedlund (US 2017/0143312) in view of Murphy and Maroy, as applied to claims 1-3, and further in view of Robinson (US 2016/0148373).
	

With respect to Claim 9, in the field of methods and systems for automatic control of image quality in imaging, Hedlund discloses in at least Figs. 1-3, The ultrasound diagnostic apparatus according to claim 1, 
wherein the processor and starts to calculate the index value (Para [0059], “Each image may also be associated with a relative quality measure in order to speed up the ranking process. For example, each image may be associated with a relative quality measure based on visual quality in accordance with: [0060] Visual grading: level 1=high; [0061] Visual grading: level 2=medium [0062] Visual grading: level 3=low” wherein the visual grading level is seen as the index value of system parameters for imaging of a specific object)
	However, Hedlund does not disclose detects a change in an imaging organ caused by movement of the ultrasound probe. 
	In the field of image recording systems, Robinson discloses in at least Figs. 6A-D, 7A-D, 8A-D, 9A-D, and 10A-D detects a change in an imaging organ caused by movement of the ultrasound probe (Abstract, “The systems can further perform an image quality analysis on the scan images and record the scan images if movement of the imaging probe is detected and the scan images satisfy the image quality analysis”; (Para [0016], “Movement can be determined based on an image-to-image spacing computed by a processor and compared to a predetermined distance value stored in the processor.” Wherein movement detection occurs due to an imaging organ)

	The motivation being to prevent the storage of identical images and waste a reviewer’s time to review identical images as disclosed in Robinson (Para [0006]). 
The combination presented with respect to parent claim 1 includes applying the cited step or function to an organ/organs for the same reasons presented with respect to the parent claim in view of the teachings incorporated from Maroy.

With respect to Claim 10, in the field of methods and systems for automatic control of image quality in imaging, Hedlund discloses in at least Figs. 1-3, The ultrasound diagnostic apparatus according to claim 2, wherein the processor and starts to calculate the index value (Para [0059], “Each image may also be associated with a relative quality measure in order to speed up the ranking process. For example, each image may be associated with a relative quality measure based on visual quality in accordance with: [0060] Visual grading: level 1=high; [0061] Visual grading: level 2=medium [0062] Visual grading: level 3=low” wherein the visual grading level is seen as the index value of system parameters for imaging of a specific object)
However, Hedlund does not disclose detects a change in an imaging organ caused by movement of the ultrasound probe.
In the field of image recording systems, Robinson discloses in at least Figs. 6A-D, 7A-D, 8A-D, 9A-D, and 10A-D detects a change in an imaging organ caused by movement of the ultrasound probe (Abstract, “The systems can further perform an image quality analysis on the scan images and record the scan images if movement of the imaging probe is detected and the scan images satisfy the image quality analysis”; (Para [0016], “Movement can be determined based on an image-to-image spacing computed Wherein movement detection occurs due to an imaging organ)
	Before the effective filing date of the present application, it would have been obvious for one of ordinary skill in the art to have modified the system of Hedlund with the detection of changes in an imaging organ caused by movement of the ultrasound probe as disclosed by Robinson.  
	The motivation being to prevent the storage of identical images and waste a reviewer’s time to review identical images as disclosed in Robinson (Para [0006]).
The combination presented with respect to parent claim 2 includes applying the cited step or function to an organ/organs for the same reasons presented with respect to the parent claim in view of the teachings incorporated from Maroy.

With respect to Claim 11, in the field of methods and systems for automatic control of image quality in imaging, Hedlund discloses in at least Figs. 1-3, The ultrasound diagnostic apparatus according to claim 3, wherein the processor starts to calculate the index value (Para [0059], “Each image may also be associated with a relative quality measure in order to speed up the ranking process. For example, each image may be associated with a relative quality measure based on visual quality in accordance with: [0060] Visual grading: level 1=high; [0061] Visual grading: level 2=medium [0062] Visual grading: level 3=low” wherein the visual grading level is seen as the index value of system parameters for imaging of a specific object)
However, Hedlund does not disclose detects a change in an imaging organ caused by movement of the ultrasound probe.
In the field of image recording systems, Robinson discloses in at least Figs. 6A-D, 7A-D, 8A-D, 9A-D, and 10A-D detects a change in an imaging organ caused by movement of the ultrasound probe (Abstract, “The systems can further perform an image quality analysis on the scan images and record the Wherein movement detection occurs due to an imaging organ)
Before the effective filing date of the present application, it would have been obvious for one of ordinary skill in the art to have modified the system of Hedlund with the detection of changes in an imaging organ caused by movement of the ultrasound probe as disclosed by Robinson.  
	The motivation being to prevent the storage of identical images and waste a reviewer’s time to review identical images as disclosed in Robinson (Para [0006]).
The combination presented with respect to parent claim 3 includes applying the cited step or function to an organ/organs for the same reasons presented with respect to the parent claim in view of the teachings incorporated from Maroy.

Allowable Subject Matter
Claims 4-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is an examiner’s statement of the indication of allowable subject matter:
The prior art neither teaches nor fairly well suggests computer-implemented functions of using mean or median values of recognition scores, maximum or minimum values of recognition scores, weighted mean values of recognition scores, sums of ranking scores, and a threshold value of recognition scores with the other features recited in claim 1. 

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on (571) 270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN V BLINDER/Examiner, Art Unit 3793                                                                                                                                                                                                        
/AMANDA LAURITZEN MOHER/Acting SPE, Art Unit 3793